Bumpkin, J:
Where an accusation in a city court, under the act of 1903, charged that the accused did, “after contracting with Mrs. M. E. Drake' to perform, services for her as wood cutter, procure from her money and goods,” etc., a conviction was not sustained by evidence showing that the defendant was employed by'W. E. Drake, and that loss or damage was done to the latter. Nor is the evidence satisfactory as to whether this minor procured advances with a fraudulent intent, or in good faith, and was afterward compelled to abandon his contract by his mother.

Judgment reversed.


All the Justices concur.